EXHIBIT 10.1
Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

AMENDMENT NO. 2 TO MERCHANDISING AGREEMENT
Dated: December 9, 2013


THIS AMENDMENT NO. 2 TO MERCHANDISING AGREEMENT (this “Amendment”) between (1)
SEARS, ROEBUCK AND CO., a New York corporation (“SRC”), KMART CORPORATION, a
Michigan corporation (“Kmart” and together with SRC, “Seller”), and (2) SEARS
HOMETOWN AND OUTLET STORES, INC., a Delaware corporation (“SHO”), SEARS
AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company (“SAHS”),
and SEARS OUTLET STORES, L.L.C., a Delaware limited liability company (“Outlet
Co.” and together with SHO and SAHS, “Buyer”), and is retroactive to October 6,
2013 (the “Amendment Date”), and amends that certain Merchandising Agreement
between Seller and Buyer dated August 8, 2012 (as amended, the “Agreement”).
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Agreement.


WHEREAS, the parties have agreed to amend certain provisions of the Agreement as
provided for below.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:


1.
Amendments. The Agreement shall be modified as set forth below:



a.Invoice Prices for DRM. Appendix 4(b)(i) (Invoice Prices for DRM) to the
Agreement is amended and restated as of the Amendment Date as set forth in
Attachment #1 hereto. Further, Seller agrees to waive the approximately $4.35
million dollars in warranty charges on DRM and the parties’ dispute of whether
the Invoice Price for DRM already excluded freight charges, in each case,
contested by SHO prior to the Amendment Date.


b.MOS Sears Apparel.


i.15% Cap On Damaged Sears Apparel. Appendix 4(c)(ii) (MOS Categories and
Initial MOS Invoice Prices) of the Agreement is amended and restated as of the
Amendment Date as set forth on Attachment #2 hereto. Buyer will, within 5 days
of execution of this Amendment, pay Seller $1 million and Seller waives the
remaining approximately $1.3 million in charges that Buyer has withheld prior to
the Amendment Date related to the disputed damaged (Blue Label) items in Sears
MOS (as defined below).


ii.1 Year Extension of Fixed Pricing for Sears MOS (Apparel). Section 4(c)(ii)
(MOS Invoice Prices; Negotiated Price Changes) of the Agreement is amended by
adding at the end of that Section the following:


“Notwithstanding the above, for Sears MOS the fixed price period is extended for
one additional year (for a total of 4 years from the Effective Date) at the
invoice prices set forth in Appendix 4(c)(ii).”

1
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



c.Modification of Vendor Subsidies. As of the Amendment Date, the parties agree
that Section 8(a) (Vendor Subsidies), is amended by adding the following at the
end of such Section:


“Notwithstanding the above, for each vendor from whom Seller only purchases
products for resale to SHO (each a “SHO Unique Vendor”), then, in each such
instance, Seller’s purchases from the SHO Unique Vendor shall be excluded from
the calculation (numerator and denominator) of the Subsidy Pro Rata Share.”


d.HTS Store Restrictions.


i.
Seller agrees to drop its objections to the following 4 stores (collectively the
“No-EBITDA Stores”): Austin, TX, Plano, TX, Los Angeles (Hawthorn)), CA, and
Murray, UT stores (and Buyer will not be obligated to pay any of its EBITDA on
these locations under Section 9(b)(i)(C)). Buyer agrees that the stores
extinguish Buyer’s right to open two new stores (Los Angles (Item #8) and West
Plano (Item #84)) provided for on Appendix 9(b)(i)(A) to the Agreement. Seller
also agrees to drop its objections to the following 5 stores: Westlake, OH,
Overland Park, KS, Southfield, MI, Grand Prairie, TX and Louisville, KY
locations, and for each of the five stores Buyer agrees that Buyer is obligated
to pay Seller annually 30% of the store’s annual EBITDA, if any, for the first
five of Buyer’s fiscal years that the store is open for business.



ii.    Section 9(b)(i)(B) is amended and restated as of the Amendment Date as
follows:


“(B)    The New HTS Store or other new store (other than a No-EBITDA Stores) is
at least eight miles (using the most logical driving route) from all existing
Seller-owned or operated full-line stores branded with the name “Sears” and the
New HTS Store or other new store is at least two miles (using the most logical
driving route) from the Kmart locations set forth on Appendix #3 (Kmart
Locations) (collectively the “Sears Stores”),”


iii.    Section 9(b)(i)(C) is amended and restated as follows:


“(C)    The New HTS Store or other new store (other than a No-EBITDA Stores) is
between five miles and eight miles (using the most logical driving route) from
all existing Sears Stores (each an “EBITDA Store”) and Buyer has requested (in
advance of committing to such location), and received Seller’s prior written
approval (which approval will not be unreasonably withheld or delayed). For each
EBITDA Store, Buyer will pay Seller annually 30% of the new EBITDA Store’s
annual EBITDA, if any, for the first five of Buyer’s fiscal years that the new
EBITDA Store is open for business, or”



2
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

e.Outlet Store Restrictions. As of the Amendment Date, Section 9(b)(ii) (Sears
Outlet Stores) is amended and restated as follows:


“(ii)    Sears Outlet Stores. Buyer and its Affiliates may continue to own and
operate all Sears Outlet Stores owned and operated on the Effective Date without
restriction. Buyer may open, own, and operate after the Effective Date new Sears
Outlet Stores without restriction, except that on and after October 31, 2013
Buyer and its Affiliates will not sell and Buyer and its Affiliates will not
authorize third parties (e.g., dealers, franchisees) to sell “New Products” at
any Sears Outlet Store that is: (a) acquired by SHO after October 31, 2013 or
subject to a lease executed after October 31, 2013 (other than the renewal or
extension of a lease if the lease was executed on or before October 31, 2013 and
other than a lease or sublease by SHO to a SHO dealer or franchisee); and (b)
within two miles (using the most logical driving route) of an operating Sears
Store . “New Products” means home appliance products, patio products and
Craftsman lawn and garden products that are, in each case, new and in box and
are a current model (not obsolete); however a model designated in writing as
discontinued by the manufacturer (or in the case of Kenmore, by SHMC or its
Affiliates), shall not be a “New Product”.”


f.Notice Provisions. As of the Amendment Date, a new Section 9(b)(iii) (New SHO
Location Notice) is added as follows:


“(iii) Buyer will, within five (5) Business Days of the beginning of each month,
notify Seller in writing of any new locations Buyer intends to open during the
month. In addition, Buyer will notify Seller in writing (at least 5 days prior
to signing a lease for such location) of any: (i) New HTS Store locations that
are within 9 miles (using the most logical driving distance) of a Sears Store,
and (ii) new Sears Outlet Store locations that are that are within 3 miles of a
Sears Store (using the most logical driving distance). ”


g.Craftsman Lifetime Warranty Exchange. The parties agree that:


iv.    Buyer will, within 5 days of execution of this Amendment, pay Seller $1
million with respect to charges that Buyer has withheld prior to the Amendment
Date related to the Craftsman lifetime warranty exchange;


v.    Seller waives approximately $2.3 million dollars in charges that Buyer has
withheld prior to the Amendment Date related to the Craftsman lifetime warranty
exchange;


vi.    as of the Amendment Date, Section 10(b)(ii) is amended and restated in
its entirety as follows:


“(ii)    Non-Repairable Products. For each Product that (A) a customer returns
to Buyer for the reason that the Product is defective, (B) the returned Product
is covered by a Warranty, and (C) Buyer, in Good Faith, determines

3
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

is not repairable, Buyer, at its sole expense and using commercially reasonable
arrangements determined by Seller, will replace the Product for the customer and
dispose of the Product. For each HTS Product that Seller replaces in Good Faith
pursuant to and in accordance with Seller’s “Craftsman lifetime warranty
exchange” (or any successor lifetime program Seller offers on Craftsman
products, each a “CLW Replacement Product”) Buyer will be entitled to a credit
equal to the HTS Invoice Price paid by Buyer to Seller for the CLW Replacement
Product Buyer provided to its customer. Except for as noted above, the CLW
Replacement Product credit does not apply to any Products that is not a CLW
Replacement Product; regardless of whether such Product is warranted by Seller
or not.”


and


vii.    effective February 2nd, 2014, the following language is added at the end
of Section 10(b)(ii):


“In addition to all other amounts due under the Agreement, for each HTS Product
subject to Seller’s “Craftsman lifetime warranty exchange” (or any successor
lifetime program Seller offers on Craftsman products) Buyer will separately pay
Seller, via a separate payment at the time of its purchase, an additional ***
percent (***%) on top of the invoice price charged to Buyer for such products
(the “Lifetime Warranty Charge”). For example, if a particular socket set (which
was subject to the Seller’s “Craftsman lifetime warranty exchange,”) was bought
by Buyer at an invoice price of $10, then Buyer will pay Seller an additional
$*** for such product. Seller will, once per month, rebate to Buyer the Lifetime
Warranty Charge paid by Buyer to Seller on the CLW Replacement Product provided
by Seller to its customers during the previous month.”


h.Hometown Balance of Sale Rebate. As of the Amendment Date, Section II (KENMORE
ROYALTY CREDIT) of Appendix 5(a) (Royalty Rates; Kenmore Royalty Credits) of the
Agreement is deleted in its entirety and replaced with the following. For
clarity the parties’ note that the revised Kenmore Royalty Credit language below
will only be used for the final fiscal quarter of 2013.


“II.    “KENMORE ROYALTY CREDIT


1.
Select Definitions

“Buyer’s Balance of Sales in the Home Appliance Category” means a fraction,
expressed as a decimal, (i) the numerator of which is Buyer’s Net Sales during a
Buyer fiscal quarter of HTS Products at Sears Hometown Stores and Sears Home
Appliance Showrooms formats in the Home Appliance Category that are
Kenmore-Branded Products, and (ii) the denominator of which is Buyer’s Net Sales
during the fiscal quarter of HTS Products sold at

4
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

Sears Hometown Stores and Sears Home Appliance Showrooms formats in the Home
Appliance Category (regardless of brand). Buyer’s Net Sales at Sears Hardware
Stores and Sears Outlet stores do not factor into the calculation of Buyer’s
Balance of Sales in the Home Appliance Category and such sales are not subject
to the Kenmore Royalty Credit.
The “Home Appliance Category” means the following product categories:
Cooking & Cleanup—Division 22
Laundry—Division 26
Air & Water Appliances—Division 42
Food Storage—Division 46
Floorcare/Sewing—Division 20
Home Environment—Division 32
 

2.
Calculation of Kenmore Royalty Credit

The “Kenmore Royalty Credit” will be determined by Seller by reducing the
Royalties on the incremental sales that result in a change to Buyer’s Balance of
Sales in the Home Appliance Category in accordance with the following:
Buyer’s Balance of Sales in the Home Appliance Category
63.2% and below
63.2% to 64.99%
65.0% to 69.99%
70.0& to 74.99%
75.0% and over
Royalty Rates
 
 
 
 
 
Royalty on Step Incremental Sales
***%
***%
***%
***%
***%

                      (No Reduction)
For clarity, the parties note that each tier of HTS Product sales is subject to
its own reduced royalty rate.


Example 1. Buyer’s Net Sales during the quarter of HTS Products at Sears
Hometown Stores and Sears Appliance Showroom formats in the Home Appliance
Category is equal to $250,000,000. Buyer’s Net Sales during the quarter of HTS
Products that were branded Kenmore Branded Products at Sears Hometown Stores and
Sears Home Appliance Showroom formats in the Home Appliance Category is equal to
$200,000,000, for a total Buyer’s Balance of Sales in the Home Appliance
Category of 80.0%.

5
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

 
$ millions
 
 
 
 
 
 
 
Total applicable Sales
$
250.00
 
 
 
 
 
 
 
Kenmore BOS
63.2% and below
 
63.2% to 65.00%
 
65.0% to 70.00%
 
70.0& to 75.00%
 
Over 75.0%


Total


 
Kenmore Sales
$
158.00
 
$
4.50
 
$
12.50
 
$
12.50
 


$12.50




$200.00


 
 
 
 
 
 
 
 
 
Kenmore Base Royalty
(% Kenmore Sales)
***%
 
***%
 
***%
 
***%
 
***%


 
 
Kenmore Base Royalty $
$***
 
$***
 
$***
 
$***
 
$***


$***


 
 
 
 
 
 
 
 
 
Kenmore Royalty Credit %
***%
 
***%
 
***%
 
***%
 
***%


 
 
Kenmore Royalty Credit $
$***
 
$***
 
$***
 
$***
 
$***


$***


 
 
 
 
 
 
 
 
 
Kenmore Net Royalty %
***%
 
***%
 
***%
 
***%
 
***%


 
 
Kenmore Net Royalty $
$***
 
$***
 
$***
 
$***
 
$***


$***


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Example 2. Buyer’s Net Sales during the quarter of HTS Products at Sears
Hometown Stores and Sears Appliance Showroom formats in the Home Appliance
Category is equal to $300,000,000. Buyer’s Net Sales during the quarter of HTS
Products that are Kenmore Branded Products at Sears Hometown Stores and Sears
Appliance Showroom formats in the Home Appliance Category is equal to
$200,000,000, for a total Buyer’s Balance of Sales in the Home Appliance
Category of 66.7%.

6
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

$ millions
 
 
 
 
 
 
Total HST Sales


$300.00


 
 
 
 
 
Kenmore BOS
63.2% and below


63.2% to 64.99%


65.0% to 69.99%


70.0& to 74.99%


75.0% and over


Total


Kenmore Sales


$189.60




$5.40




$5.10




$0.00




$0.00




$200.00


 
 
 
 
 
 
 
Kenmore Base Royalty
(% Kenmore Sales)
***%


***%


***%


***%


***%


 
Kenmore Base Royalty $
$***


$***


$***


$***


$***


$***


 
 
 
 
 
 
 
Kenmore Royalty Credit %
***%


***%


***%


***%


***%


 
Kenmore Royalty Credit $
$***


$***


$***


$***


$***


$***


 
 
 
 
 
 
 
Kenmore Net Royalty %
***%


***%


***%


***%


***%


 
Kenmore Net Royalty $


$7.39




$0.14




$0.10




$0.00




$0.00




$7.63





3.Balance of Floor Requirement. In addition to the other requirements set forth
in the Agreement, in order for Buyer to be eligible for the Kenmore Royalty
Credit, in a particular fiscal quarter no less than 45% of all floor space
dedicated to products in the Home Appliance Category must be dedicated to
Kenmore Branded Products.”
i.Average Aggregate Minimum Commission. As of the Amendment Date, the Average
Aggregate Minimum Commission section of Appendix 5(d) of the Agreement is
deleted in its entirety and replaced with the following:


“The “Aggregate Average Minimum Commission Rate” on Kenmore-Branded Products in
the Home Appliance Category means a commission rate that is not less than ***
basis points higher than the average aggregate merchandise commission rate paid
by Buyer to owners of Sears Hometown Stores and Franchisees with respect to
sales of non-Kenmore-Branded Products in the Home Appliance Category calculated
based on Buyer’s customary methods of calculating commission rates payable to
owners of Sears Hometown Stores and to Franchisees.”
2.
SHC’S SOLE OBLIGATION. Sears Holding Corporation (“SHC”) is signing this
Amendment’s pursuant to Section 21 (SHC’S Sole Obligation) of the Agreement. SHC
signature does not expanded SHC obligations under the Agreement.



3.
Condition Precedent. It is a condition precedent to the effectiveness of this
Amendment that the parties (or their Affiliates, as applicable) also execute:
(a) that certain Amendment No. 1 to Separation Agreement, (b) that certain
Amendment No. 1 to Services Agreement,


7
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------



Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.

(c) that certain Amendment No. 1 to Store License Agreement (Outlet), and (d)
that certain Supplemental Agreement.


4.
No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 22.(s) of the Agreement)
which also applies to this Amendment.



Signature Page Follows

8
DMLIB-#442072-v6-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT.DOCX



--------------------------------------------------------------------------------

Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.


SEARS, ROEBUCK AND CO.
KMART CORPORATION


By: Sears Holdings Management Corporation, their agent


By: /s/ RONALD BOIRE
Name: Ronald Boire
Title: Executive Vice President
Date: December 9, 2013








SEARS HOMETOWN AND OUTLET STORES, INC.








By: /s/ W.BRUCE JOHNSON
W. Bruce Johnson
Chief Executive Officer and President
Date: December 9, 2013




SEARS HOLDINGS CORPORATION




By: /s/ RONALD BOIRE
Name: Ronald Boire
Title: Executive Vice President
Date: December 9, 2013




SEARS AUTHORIZED HOMETOWN STORES, LLC




By: /s/ W.BRUCE JOHNSON
W. Bruce Johnson
President
December 9, 2013


 
SEARS OUTLET STORES, L.L.C.


By: /s/ W.BRUCE JOHNSON
W. Bruce Johnson
President
December 9, 2013














DMLIB-#442072-v4-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT



--------------------------------------------------------------------------------

Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



Attachment #1
Appendix 4(b)(i)
Invoice Prices for DRM
Effective 10/6/13
The Outlet Invoice Prices for DRM are described on the following table; provided
that for all DRM that are No-Vendor Warranty Products, in addition to the amount
set forth below, Buyer shall pay Seller (as part of the Invoice Price) an
additional *** percent (***%) of such DRM’s DOS Cost. For example, if a
particular lawn mower that was a No-Vendor Warranty Product was purchased by
Buyer on November 1st, 2013 and that product had a $100 DOS Cost, then Buyer
would pay Seller $40 for such product, plus $*** (for a total Invoice Price of
$***). Buyer is responsible for carriage only from Seller’s MDOs to the Sears
Outlet Stores. As used herein, “DOS Cost” means the cost shown in Seller’s
Distribution Operations System, or such replacement system as Seller may utilize
from time to time.
Table A—For All Outlet Products
Description and Seller Division
Percentage Off Seller’s DOS Cost
 
 
Furniture-In Store (Div 001)
***%
Sporting Goods (Div 006)
***%
Housewares (Div 008)
***%
Tools (Div 009)
***%
Floorcare, Sewing (Div 020)
***%
Cooking And Cleanup (Div 022)
***%
Laundry (Div 026)
***%
Plumbing & Heating (Div 042)
***%
Food Storage (Div 046)
***%
Baby Furniture – Children’s Hardlines
***%
Audio/Visual (Div 057)
***%
Lawn, Garden, Patio (Div 071)
***%
Mattresses (Div 082)
***%





End of Attachment



1
DMLIB-#442072-v4-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT



--------------------------------------------------------------------------------

Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



Attachment #2
Appendix 4(c)(ii)
MOS Categories and Initial MOS Invoice Prices
Effective 10/6/13


The categories of MOS that Seller will sell, and Buyer will purchase, in
accordance with, and subject to, Section 4(b) of the Merchandising Agreement to
which this Appendix 4(c)(ii) is attached and forms a part are described in the
table below in the column labeled “Source and Merchandise Description.” The
invoice prices for MOS for the first three 12-month periods during the Initial
Term will be the sum of (1) the applicable amounts listed in the following table
in the column labeled “Base Price” plus (2) at the end of each of the first
three years of the Term, an additional amount equal to ***% of Buyer’s ***, if
any, with respect to MOS sold by Buyer, which amount (if any) Buyer will pay on
or before the 45th day after the end of Buyer’s fiscal year. Buyer is
responsible for carriage only from Seller’s CRC’s to the Sears Outlet Stores.


Source and Merchandise Description
Base Price
Kmart —all items in all categories of MOS, including all product sold by
Kmart.com that is returned to Kmart stores.


Per pallet $***
Lands’ End —all items in all categories of MOS (Apparel) and all items in all
categories of MOS shoes, including all product sold by LandsEnd.com that is
returned to Sears stores.


Per item $***
Per item $***


Sears, Roebuck and Co. (including Sears.com)—all items in all categories of MOS
(Apparel), including all product sold by Sears.com that is returned to Sears
stores. *




Per item $***

*Commencing October 6, 2013, in the event in a particular month’s deliveries of
MOS (Apparel) from Sears, Roebuck and Co. (including Sears.com) (collectively,
“Sears MOS”), the amount of damaged/defective (Blue Label) product exceeds 15%
of the items delivered in such month (the “Sears MOS Cap”), then Buyer will not
be charged anything for each damaged/defective (Blue Label) item in excess of
the Sears MOS Cap. Buyer shall be liable for payment for the $***per item charge
for each item of damaged/defective (Blue Label) product at or below the monthly
Sears MOS Cap threshold. If Buyer identifies that an item is damaged/defective
Buyer will use commercially reasonable efforts to ensure that such items are
only scraped or recycled; Buyer will use commercially reasonable efforts to
ensure that all damaged/defective it identifies are not sold by Buyer (directly
or indirectly) to consumers; provided that Buyer may sell such MOS Products to
liquidators as long as Buyer complies with Section 12(a)(iii)(B)(5). Seller will
include on each invoice for Sears MOS the total number of items in each shipment
and the total number of damaged/defective (Blue Label) items. If Buyer disputes
the amount of damaged/defective (Blue Label) product, Buyer must promptly notify
Seller in writing, and hold the damaged/defective products that Buyer has
identified at its location for a minimum of fourteen (14) days after Buyer
presents its claims for rejected units to Seller (so that Seller may review such
products/claims); after which time the damaged/defective Products shall be
scrapped or recycled by Buyer (including selling to liquidators), and Buyer will
use commercially reasonable efforts to ensure that none of such
damaged/defective (Blue Label) product is sold by Buyer (directly or indirectly)
to consumers; provided that Buyer

1
DMLIB-#442072-v4-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT



--------------------------------------------------------------------------------

Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



may sell such MOS Products to liquidators as long as Buyer complies with
Section 12(a)(iii)(B)(5). Seller will promptly notify Buyer of any change to
which items Seller classifies as damaged/defective (Blue Label) product that
Seller is selling to Buyer and Buyer is free to contest any such change which
Buyer in Good Faith believes will significantly decrease Buyer’s return on Sears
MOS.


End of Attachment



2
DMLIB-#442072-v4-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT



--------------------------------------------------------------------------------

Execution Copy
The use of “[***]” in this Exhibit indicates that a confidential portion has
been omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



Attachment #3


Kmart Locations


Store #
Location
Address
City
State
Country
1992
TAMUNING - D
404 N MARINE CORPS DR
TAMUNING
GU
Guam
2151
ST CROIX - D
93A ESTATE DIAMOND
ST CROIX
VI
US Virgin Islands
2270
HOMEWOOD - D
17550 HALSTEAD
HOMEWOOD
IL
USA
9016
ST THOMAS - D
CHARLOTTE AMALIE
ST THOMAS
VI
US Virgin Islands
2725
LIHUE – D
4303 NAWILIWILI RD
LIHUE
HI
USA
1420
BIG BEAR LAKE - D
42126 BIG BEAR LAKE
BIG BEAR LAKE
CA
USA
5205
BRIDGEHAMPTON - D
2044 MONTAUK HWY
BRIDGEHAMPTON
NY
USA
5078
KEARNY - D
200 PASSAIC AVE
KEARNY
NJ
USA
5170
LAS VEGAS - D
5051 E BONANZA RD
LAS VEGAS
NV
USA
2573
PASSAIC - D
24 34 BARBOUR AVENUE
PASSAIC
NJ
USA



 
End of Attachment

1
DMLIB-#442072-v4-SH_and_SHO_AMENDMENT_NO__2_TO_MERCHANDISING_AGREEMENT

